MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
                                                                         Apr 19 2018, 10:27 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Oldenburg, Indiana                                       Attorney General of Indiana

                                                         Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Currant Barnes,                                          April 19, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1711-CR-2542
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable David Certo, Judge
Appellee-Plaintiff                                       The Honorable David Hooper,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G12-1707-CM-24972



Altice, Judge.


                                          Case Summary


Court of Appeals of Indiana | Memorandum Decision 49A02-1711-CR-2542 | April 19, 2018             Page 1 of 4
[1]   Currant Barnes appeals his conviction for Class B misdemeanor possession of

      marijuana. His sole claim is that the evidence is insufficient to support the

      conviction.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On July 6, 2017, IMPD Officer Kari Pennington was on bike patrol in a

      downtown Indianapolis park. As she rode through the park in full police

      uniform, Officer Pennington observed Barnes sitting alone at a picnic table

      holding something in his hands above the table. The two made eye contact

      when Officer Pennington was about fifteen feet away, and Barnes immediately

      dropped something. Officer Pennington then turned toward Barnes, who began

      scraping something from the table into his right hand. Officer Pennington

      quickly got off her bike and placed Barnes’s hands behind his back. She then

      removed loose marijuana from Barnes’s right hand. Officer Pennington also

      observed a small amount of loose marijuana on the picnic table, Barnes’s lap,

      and the ground. Additionally, there was an unsmoked marijuana blunt on the

      ground right beside Barnes where she had observed him drop something.


[4]   Officer Pennington placed Barnes in handcuffs, and Barnes immediately stated

      that it was just marijuana and that he had no criminal history. Barnes was

      yelling and adamant that he should not be arrested. Officer Pennington verified

      that Barnes did not have any criminal history but explained that there’s a zero-

      tolerance policy in the city parks.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1711-CR-2542 | April 19, 2018   Page 2 of 4
[5]   The State charged Barnes with Class B misdemeanor possession of marijuana.

      At a bench trial on October 5, 2017, at which Officer Pennington and Barnes

      testified, the trial court found Barnes guilty as charged and sentenced him to

      time served (180 days in jail with 176 days suspended) and 40 hours of

      community service.


                                          Discussion & Decision


[6]   On appeal, Barnes relies on his own testimony, which directly contradicted

      Officer Pennington’s testimony, and asserts, “[a]t most, he may have had a

      fleeting possession of a small quantity of vegetation that he found on top of the

      picnic table and attempted to blow away.” Appellant’s Brief at 6. Barnes

      acknowledges on appeal that loose bits of marijuana were found in his hand, on

      the table, in his lap, and on the ground, but he argues that Officer Pennington

      never saw the blunt in his hands or discovered anything on his person during

      the subsequent pat down.


[7]   When we consider a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor assess the credibility of the witnesses. Suggs v. State,

      51 N.E.3d 1190, 1193 (Ind. 2016). Instead, we consider only the evidence and

      reasonable inferences supporting the conviction. Id. We will affirm if there is

      probative evidence from which a reasonable trier of fact could have found the

      defendant guilty beyond a reasonable doubt. Id.


[8]   To obtain a conviction, the State was required to prove that Barnes knowingly

      or intentionally possessed (pure or adulterated) marijuana. See Ind. Code § 35-

      Court of Appeals of Indiana | Memorandum Decision 49A02-1711-CR-2542 | April 19, 2018   Page 3 of 4
      48-4-11(a)(1). The evidence established that Barnes had loose marijuana in his

      hand, on the table top where he was sitting, and on his lap. Additionally, loose

      marijuana was found on the ground next to him along with an unsmoked

      marijuana blunt. The blunt was in the same location that Officer Pennington

      had just observed Barnes drop something before she approached him. Further,

      upon being placed in handcuffs, Barnes pleaded with Officer Pennington not to

      arrest him because it was only marijuana and he had no criminal history. The

      evidence presented by the State amply supports the conviction for possession of

      marijuana.


[9]   Judgment affirmed.


      Najam, J. and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1711-CR-2542 | April 19, 2018   Page 4 of 4